AGREED ORDER OF SUSPENSION PENDENTE LITE
Come now the Disciplinary Commission of the Supreme Court of Indiana, by its Executive Secretary Sheldon A. Breskow, and the Respondent, by his attorney Don A. Tabbert, and, pursuant to the Indiana Rules For Admission To The Bar And The Discipline Of Attorneys, Section 28, the parties hereby enter into, and tender to the Court for its approval, this Agreed Order Of Suspension.
The parties agree as follows:
1. On October 25, 1989, a Verified Complaint For Disciplinary Action with an attached United States Information was filed in the above-captioned cause, a copy of which is attached hereto and incorporated herein by reference; *
2. Prior to said filing the Respondent voluntarily waived his rights to the notice(s) and response(s) that he would otherwise have been entitled to under Ind.R. A.D. 28;
3. The parties voluntarily waive any right to a hearing on this suspension, and further voluntarily waive a recommendation of a hearing officer on the matter;
4. Respondent will, immediately upon the Court's acceptance of this Agreed Order, be suspended from the Bar of the State of Indiana pending prosecution of this matter; with the following exception ONLY: Respondent, having shown to the Disciplinary Commission that he entered his appearance on the following cases prior to having had the aforementioned United *1094States Information filed against him, and having further shown to the Commission specific facts regarding each case below which show that immediate withdrawal from said cases could not be accomplished without material adverse effects on the interests of justice, Respondent may remain as a lawyer and practice law with respect to the following specific cases until the cases are disposed of or until the close of business on December 21, 1989, whichever occurs earlier:
1. State of Indiana v. Mong, Cause No. 89D01-8907-CF-O085;
2. State of Indiana v. Moody, Cause No. 21001-8906-CF-073;
8. State of Indiana v. Long, Cause No. 81001-8908-CF-198;
4. State of Indiana v. Moon, Cause No. 81001-8908-CP-197.
Respondent Backmeyer further represents that he will tender his resignation from the Bar of the State of Indiana to the Court on December 22, 1989.
/s/ Sheldon A. Breskow
Sheldon A. Breskow
Executive Secretary,
Disciplinary Commission of
the Indiana Supreme Court
/s/ Don A. Tabbert
Don A. Tabbert
Attorney For Respondent
Approved and so ordered this 15th day of November, 1989.
/s/ Randall T. Shepard Randall T. Shepard Chief Justice
All Justices concur.

 Omitted by the court for purposes of publication.